DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the plurality of unique patches”, however claim 8 depends from claim 1 which does not recite “a plurality of unique patches”. Therefore, this limitation lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Augst et al. US PGPUB 2017/0225582 in view of Booth et al. US PGPUB 2019/0176637.
Regarding claim 1, Augst discloses an automatic charging device for an electric vehicle (EV) [fig. 1], the device comprising: 
a charger link having distal and proximal ends [figs. 1-2B; charger unit 110/111 has a base 211 with a distal end (top) and proximal end (bottom, which is connected to the transverse rail 201 and running rails 203; pars. 63-64]; 
a charger-side electrical connector operably coupled to the charger link proximal the distal end thereof [figs. 1-2B; pars. 62-69; a charger-side electrical connector comprises a primary coil which is driven with an electrical signal, the coil is on the top of the base unit 211, thus the distal end]; 
an actuator operably coupled to the charger link proximal the proximal end thereof for moving the charger link distal end toward an EV-side electrical connector in a fixed position on or in an underside of the EV [figs. 1-2B; pars. 62-69; the proximal end is set on transverse rail 203 for actuating the base unit 211 to a new location based on the location of the vehicle charger unit 102 on the underside of the EV]; 

a processor in communication with the actuator and the camera [figs. 2A-2B, controller 205; pars. 62-69], and configured to: 
capture, using the camera, an image of at least a portion of a pattern positioned in a fixed position in a landing zone of the EV-side electrical connector [pars. 20, 22-23, 25-26, 43, 46, 50, 67, 70, 75 & 79-80; the camera captures an image of the bottom of the EV near the EV electrical connector including a pattern (i.e. QR code, par. 26)]; 
determine, based on the image, a displacement of the charger-side electrical connector from an initial position to a final position, the final position corresponding to the charger-side electrical connector adjacent with the EV-side electrical connector [pars. 60, 67-71; the image data of the camera is used to move the charger connector from an initial position to a final position aligned with the EV connector]; and 
actuate, using the actuator, the charger-side electrical connector from the initial position to the final position according to the displacement [pars. 60, 67-71 & 91-94; the image data of the camera is used to move the charger connector from an initial position to a final position aligned with the EV connector].
Augst does not explicitly disclose the electrical connectors are matingly engaged, since the “connectors” of Augst are inductive coils.
However, Booth discloses an automatic vehicle charging system [abs.; par. 64; using fiducial markers for charge alignment] wherein the electrical connectors are 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Augst to further include the electrical connectors are matingly engaged for the purpose of enabling rapid high-voltage charging, and since it has been held to be within the general skill of a worker in the art and obvious to employ/use a known technique to improve similar devices (methods, products).   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, Augst discloses wherein the processor is further configured to determine that the EV is stationary [pars. 67-71; the camera uses a pattern on the vehicle underside for positioning, thus can sense whether the EV is stationary or moving].
Regarding claim 3, Augst discloses wherein, for capturing the image, the processor is further configured to capture the image in response to determining that the EV is stationary [pars. 67-71 & 94; the camera uses a pattern on the vehicle underside for positioning, thus can sense whether the EV is stationary or moving; the vehicle can first be automatically moved into a general alignment, at which point precise alignment is accomplished by the base unit; the precise alignment uses the camera, thus the camera captures images in response to the general alignment being finished and thus that the EV is stationary].
Regarding claim 4, Augst discloses wherein the processor is further configured to receive data representative of a position of the EV-side electrical connector relative to 
Regarding claim 5, Augst discloses wherein the processor is further configured to determine, based on the image, an angle of the position of the EV-side electrical connector relative to the initial position of the charger-side electrical connector [pars. 21, 48; position and angle].
Regarding claim 6, Augst discloses wherein, for determining the displacement, the processor is further configured to determine the displacement further based on the angle [pars. 21, 48; position and angle].
Regarding claim 7, Augst discloses wherein the pattern includes a plurality of unique patches, each patch of the plurality of unique patches uniquely encoding the location and orientation of the pattern, and wherein, for determining the displacement, the processor is further configured to determine the displacement further based on at least one of the plurality of unique patches [par. 26, QR Code].
Regarding claim 8, Augst discloses wherein the plurality of unique patches includes at least one of: 
optical fiducials [par. 26, QR code]; 
geometrically unique lighting; 
radiant emitters; and 
fractal features.
Regarding claim 9, Augst discloses a computer-implemented method for charging an electric vehicle (EV), comprising: 

determining, based on the image, a displacement of a charger-side electrical connector from an initial position to a final position, the final position corresponding to the charger-side electrical connector adjacent with the EV-side electrical connector [pars. 60, 67-71; the image data of the camera is used to move the charger connector from an initial position to a final position aligned with the EV connector]; and 
actuating the charger-side electrical connector from the initial position to the final position according to the displacement [pars. 60, 67-71 & 91-94; the image data of the camera is used to move the charger connector from an initial position to a final position aligned with the EV connector].
Augst does not explicitly disclose the electrical connectors are matingly engaged, since the “connectors” of Augst are inductive coils.
However, Booth discloses an automatic vehicle charging system [abs.; par. 64; using fiducial markers for charge alignment] wherein the electrical connectors are matingly engaged [fig. 1, electrical contacts 116 mate with electrical contacts 112 of the vehicle; par. 31].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Augst to further include the electrical connectors are matingly engaged for the purpose of enabling rapid high-voltage charging, and since it KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, Augst discloses determining that the EV-side electrical connector is within a predetermined distance from the charger-side electrical connector [pars. 60, 67-71 & 91-94; the image data of the camera is used to move the charger connector from an initial position to a final position aligned with the EV connector].
Regarding claim 11, Augst discloses causing the pattern to be illuminated to facilitate capturing the image [par. 70].
Regarding claim 12, Augst discloses wherein determining the displacement comprises: 
determining a first displacement of the charger-side electrical connector from the initial position to an intermediate position, the intermediate position corresponding to the charger- side electrical connector abutting the landing zone; and determining a second displacement of the charger-side electrical connector from the intermediate position to the final position [pars. 60, 67-71 & 91-94; the image data of the camera is used to move the charger connector from an initial position to a final position aligned with the EV connector; the movement can take place in up to three dimensions, i.e. movement on the x-axis (transverse rail) to the first position, movement on the y-axis to a second/final position, movement on the z-axis to a third position, rotation also]..
Regarding claim 13, Augst discloses wherein actuating the charger-side electrical connector from the initial position to the final position comprises: first actuating 
Regarding claim 14, Augst discloses wherein the charger-side electrical connector is electrically coupled to a power source positioned outside of the EV, and wherein, after actuating the charger-side electrical connector from the initial position to the final position, the method further comprises initiating an EV charging process by selectively enabling a flow of electric current from the power source to charger-side and EV-side electrical connectors to a power storage device of the EV [pars. 26, 31-32 & 60; once positioning is accomplished charging takes place]
Augst does not explicitly disclose the charger-side and EV-side electrical connectors are matingly engaged.
However, Booth as applied in claim 9 discloses the charger-side and EV-side electrical connectors are matingly engaged.
Regarding claim 15, Augst does not explicitly disclose actuating the charger-side electrical connector from the final position to the initial position in response to a presence of one or more conditions representative of completion of the EV charging process.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Augst to further include actuating the charger-side electrical connector from the final position to the initial position in response to a presence of one or more conditions representative of completion of the EV charging process for the purpose of allowing the separation of the vehicle and the charger, as taught by Booth (pars. 40-41).
Regarding claim 16, Augst discloses a non-transitory computer-readable storage medium having stored thereon program instructions which, when executed by one or more processors of an automatic charging device (ACD) for an electric vehicle (EV) [par. 16], cause the ACD to: 
capture an image of at least a portion of a pattern positioned in a fixed location in a landing zone of an EV-side electrical connector in a fixed position on or in an underside of the EV [pars. 20, 22-23, 25-26, 43, 46, 50, 67, 70, 75 & 79-80; the camera captures an image of the bottom of the EV near the EV electrical connector including a pattern (i.e. QR code, par. 26)]; 
determine, based on the image, a displacement of a charger-side electrical connector from an initial position to a final position, the final position corresponding to the charger-side electrical connector adjacent with the EV-side electrical connector 
actuate the charger-side electrical connector from the initial position to the final position according to the displacement [pars. 60, 67-71 & 91-94; the image data of the camera is used to move the charger connector from an initial position to a final position aligned with the EV connector].
However, Booth discloses an automatic vehicle charging system [abs.; par. 64; using fiducial markers for charge alignment] wherein the electrical connectors are matingly engaged [fig. 1, electrical contacts 116 mate with electrical contacts 112 of the vehicle; par. 31].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Augst to further include the electrical connectors are matingly engaged for the purpose of enabling rapid high-voltage charging, and since it has been held to be within the general skill of a worker in the art and obvious to employ/use a known technique to improve similar devices (methods, products).   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, Augst discloses wherein: 
when executed by the one or more processors, the program instructions further cause the ACD to determine that the EV is stationary [pars. 67-71; the camera uses a pattern on the vehicle underside for positioning, thus can sense whether the EV is stationary or moving]; and 

Regarding claim 18, Augst discloses wherein, when executed by the one or more processors, the program instructions further cause the ACD to: 
determine that the EV is stationary [pars. 67-71; the camera uses a pattern on the vehicle underside for positioning, thus can sense whether the EV is stationary or moving]; and 
capture the image in response to determining that the EV is stationary [pars. 67-71 & 94; the camera uses a pattern on the vehicle underside for positioning, thus can sense whether the EV is stationary or moving; the vehicle can first be automatically moved into a general alignment, at which point precise alignment is accomplished by the base unit; the precise alignment uses the camera, thus the camera captures images in response to the general alignment being finished and thus that the EV is stationary].
Regarding claim 19, Augst discloses wherein, when executed by the one or more processors, the program instructions further cause the ACD to: 
determine that the EV-side electrical connector is within a predetermined distance of the charger-side electrical connector [pars. 60, 67-71 & 91-94; the image 
cause the pattern to be illuminated to facilitate capturing the image in response to determining that the EV-side electrical connector is within the predetermined distance of the charger-side electrical connector [par. 70; pars. 67-71 & 94; the camera uses a pattern on the vehicle underside for positioning, thus can sense whether the EV is stationary or moving; the vehicle can first be automatically moved into a general alignment, at which point precise alignment is accomplished by the base unit; the precise alignment uses the camera, thus the camera captures images, and the area is illuminated in response to the general alignment being finished and thus that the EV is within a predetermined distance].
Regarding claim 20, Augst discloses wherein, when executed by the one or more processors, the program instructions further cause the ACD to: 
determine a presence of one or more conditions representative of completion of an EV charging process [pars. 31-32; the status of charging, including the end of charging is detected].
Augst does not explicitly disclose actuating the charger-side electrical connector from the final position to the initial position in response to determining the presence of the one or more conditions representative of completion of the EV charging process.
However, Booth further discloses actuating the charger-side electrical connector from the final position to the initial position in response to a presence of one or more conditions representative of completion of the EV charging process [fig. 2; pars. 40-41; 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Augst to further include actuating the charger-side electrical connector from the final position to the initial position in response to a presence of one or more conditions representative of completion of the EV charging process for the purpose of allowing the separation of the vehicle and the charger, as taught by Booth (pars. 40-41).
Regarding claim 21, Augst discloses further comprising storing in memory operational data associated with performance of one or more of the: capturing, determining, and actuating, steps of the method [claims 19-20; the program (operational data) can be stored in a memory].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Augst et al. US PGPUB 2017/0225582 in view of Booth et al. US PGPUB 2019/0176637, and further in view of Zadrozny et al. US PGPUB 2020/0047623.
Regarding claim 23, the combination of Augst and Booth does not explicitly disclose further comprising analyzing the stored operational data to facilitate at least one of: generating an operational report according to a result of the analyzing step;performing trending of the stored operational data according to the result of the analyzing step; and quantifying operational and/or behavioral data according to a result of the analyzing step.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Augst and Booth to further include analyzing the stored operational data to facilitate at least one of: generating an operational report according to a result of the analyzing step;performing trending of the stored operational data according to the result of the analyzing step; and quantifying operational and/or behavioral data according to a result of the analyzing step for the purpose of calibrating the imaging system, as taught by Zadrozny (pars. 3 & 26-30).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 22, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “analyzing the stored operational data to determine, based on the stored operational data, whether or not an opportunity 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859